Citation Nr: 0030764	
Decision Date: 11/27/00    Archive Date: 12/01/00	

DOCKET NO.  99-17 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for pneumonia.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hand disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
October 1945.

This matter arises from a July 1998 rating decision rendered 
by the Department of Veterans Affairs (VA) regional office 
(RO) in Chicago, Illinois, that denied the benefits sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' appeals (Board) 
for appellate consideration.


FINDING OF FACT

On October 30, 2000, the Board was notified by the RO in 
Chicago, Illinois, that the veteran had died on 
April [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims certified 
on appeal.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 20.1302 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died on April [redacted], 2000 during 
the pendency of this appeal.  As a matter of law, veterans' 
claims do not survive their deaths.  See Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 
Vet. App. 330, 333-334 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  This Appeal on the merits has become moot by 
virtue of the death of the veteran, and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2000).  


ORDER

The appeal is dismissed.



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals






- 3 -



- 1 -


